Citation Nr: 1720737	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-02 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

By way of background, that rating decision denied entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.  The Board remanded the appeal for additional development in June 2012.  Efforts were made to obtain the noted medical records and the requested medical examination and opinions were obtained. However, the directives in that remand were not completed, and the claim cannot be properly adjudicated without the Board's previous remand directives being substantially complied with. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The RO issued another rating decision in May 2015, denying service connection for peripheral neuropathy, inter alia, on the basis of a lack of new and material evidence.  That decision was incorrect because the additional development required by the Board's remand of June 2012 was not yet complete, and the RO issued a subsequent Supplemental Statement of the Case (SSOC) in June 2016 correcting its mistake regarding new and material evidence, but then also denying service connection for this issue on the merits. 

In April 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of the hearing is of record.  At that hearing, the Veteran submitted additional private treatment records to the Board accompanied by a waiver of review by the agency of original jurisdiction, validly executed pursuant to 38 C.F.R. § 20.1304(c).  This evidence has been associated with the claims files and has been considered by the Board as part of the record on appeal.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran asserts that his currently diagnosed peripheral neuropathy in his lower extremities results from his exposure to herbicides while serving in Vietnam. The Veteran received a VA examination in July 2010 with an opinion that found the Veteran's claimed condition was less likely than not incurred in, or caused by, the claimed in-service injury, event, or illness, to include exposure to herbicides.

Upon appeal of the subsequent negative rating decision, the Board found in June 2012 that the VA examiner's opinion was inadequate because the examiner failed to discuss relevant private treatment records that were then of record.  Once the requested VA examination and opinion were provided in May 2016, the VA examiner again failed to consider or note in his/her opinion that the relevant private treatment records were reviewed and considered in the formation of his/her opinion. A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C.A. 1154(a) (West 2014); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical examination report must contain clear conclusions with supporting data, along with a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that the May 2016 examination report did not provide a review of the private medical records and opinions in the claims file as required by the June 2012 remand, and thus another remand is required for a clarifying addendum opinion.

Therefore, the thorough course of action is to remand the claim and request the May 2016 VA examiner to review any and all additional private treatment records, including those of Dr. Ercan, Dr. Miller, and Dr. Childers already in the claims file, and then provide an opinion as to whether the Veteran's peripheral neuropathy of the lower extremities is attributable to his period of active duty.

A full and complete rationale for any opinion expressed is required. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional evidence in support of his claims of entitlement to service connection for peripheral neuropathy, to include any recent private medical records, especially since June 2012.  If the Veteran responds, all reasonable attempts should be made to obtain such records. If any records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. All attempts to secure this evidence must be documented in the record by the AOJ.

2. Obtain any updated VA treatment records, especially those after May 2016, the date of the last VA examination, and associate them with the claims file.

3. Thereafter, forward the Veteran's claims file to a qualified VA examiner for an addendum opinion with supporting rationale.  The entire claims file, including a copy of this REMAND, must be made available to the examiner for review in connection with the addendum opinion. Another examination of the Veteran should only be performed if deemed necessary by the examiner providing the opinion.  Attention is invited to the private medical records submitted by the Veteran already in the claims file, plus any additional records that may be found.

Based on a review of the claims folder, the examiner should be instructed to review the record and to provide an addendum opinion as to whether it is at least as likely as not (50 percent or more probability) that any current peripheral neuropathy of the lower extremities was incurred in or aggravated by the Veteran's active service or is the result of exposure to herbicides during that service.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

The examiner should indicate in his or her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims file.

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case, to include consideration of all of the evidence associated with the claims file since the October 2010 supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




